DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Arguments
       Applicant’s arguments, filed on 11/09/2020, with respect to the rejection(s) of claim(s) 15 and 7-20 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is presented.

Preliminary Amendment
           Preliminary Amendment that was filed on 11/09/2020 is entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 8-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne et al. (US PUB 2005/0200984; herein after “Browne” in related embodiments).

	Regarding claim 1, Browne teaches a vehicle rear-view mirror (see para. [0015]), comprising: a rear-view panel (an active mirror assembly 10) and a driving mechanism (actuator 16 and a controller 18), wherein the rear-view panel comprises a flexible base substrate (14) and a flexible specular reflective layer (12) (as shown in FIGS. 1-2, para. [0019] and [0020]), wherein at least a portion of the rear-view panel is a deformable region (at least the portion of the substrate 14 such that the reflective surface 12 moves from a first position to a second position where portion bending or bowing at a "flex point", as shown in FIG. 2, para. [0019]-[0020]), and the flexible specular reflective layer is arranged on the flexible base substrate (as shown in FIG. 2); the driving mechanism is configured to drive the rear-view panel to deform (i.e., the actuator 16 to adjust the shape of at least the portion of the substrate (flexible material) 14, and consequently the reflective surface 12, from a first shape to a second shape, see para. [0020] and as shown in FIG. 2).

Regarding claim 8, Browne as set forth in claim 1 above further teaches the deformable region is arranged at a side of the rear-view panel away from a vehicle (i.e., of at least the portion (deformable region) of the substrate 14 such that the reflective surface 12 moves from a first position to a second position (away from a vehicle), as shown in FIG. 2), and the driving mechanism is configured to drive the rear-view panel to deform towards the driving mechanism (i.e., changing a position and/or shape of the reflective surface by the change in the property of the active material (driving mechanism) effective to move the reflective surface from the first position and/or first shape to a selected second position and/or second shape (e.g., deform away from a vehicle), as shown in FIG. 2). 
In another embodiment, Browne further teaches side view mirror assembly may tilt outward (away from a vehicle) to provide the vehicle driver with a increased field of view (para. [028]).

Regarding claim 9, Browne teaches method for controlling the vehicle rear-view mirror according to claim 1 (as set forth in claim 1 above), comprising: detecting a turning state of the vehicle; in the case that the vehicle is turning, controlling the driving mechanism to drive the deformable region of the rear-view panel to deform towards the driving mechanism (i.e., upon the indication that the vehicle is turning left (or right), the reflective surface of the left (or right), side view mirror assembly may tilt outward (deform towards the driving mechanism) to provide the vehicle driver with a increased field of view, para. [0028] and shown in FIG. 2).

Regarding claim 10, Browne as set forth in claim 9 above further teaches prior to the controlling the driving mechanism to drive the deformable region of the rear-view panel to deform towards the driving mechanism, the method further comprises: acquiring a turning direction of the vehicle; the controlling the driving mechanism to drive the deformable region of the rear-view panel to deform towards the driving mechanism further comprises: controlling the driving mechanism of the rear-view mirror corresponding to the turning direction of the vehicle to drive the deformable region of the rear-view panel to deform towards the driving mechanism (i.e., a side view mirror assembly is configured to undergo a positional and/or shape change to minimize a blind spot upon indication that the vehicle is about to change direction. Such indication can include a use of a turn signal, a rotation or the steering wheel, or the like. Upon the indication that the vehicle is turning left (or right), the reflective surface of the left (or right), side view mirror assembly may tilt outward to provide the vehicle driver with a increased field of view. The actuator may comprise a piezoelectric material, EAP, IPMC, or the like, that is activated to tilt the reflective surface immediately upon the directional change indication, para. [0028] and as shown in FIG. 2).

Regarding claim 11, Browne as set forth in claim 9 above further teaches the controlling the driving mechanism to drive the deformable region of the rear-view panel to deform towards the driving mechanism further comprises: controlling the driving mechanism to drive the deformable region of the rear-view panel to deform towards the driving mechanism at a predetermined angle or at an angle corresponding to a turning (i.e., upon the indication that the vehicle is turning left (or right), the reflective surface of the left (or right), side view mirror assembly may tilt (and angle) outward to provide the vehicle driver with a increased field of view, para. [0028] and as shown in FIG. 2).

Regarding claim 15, Browne as set forth in claim 1 above further teaches a first detection circuit, configured to detect a turning state of the vehicle; a first control circuit (18) configured to, in the case that the first detection circuit detects that the vehicle is turning, control the driving mechanism to drive the deformable region of the rear-view panel to deform towards the driving mechanism (i.e., the mirror assembly 10 may include a sensor (not shown) (e.g., a first detection circuit) in operative communication with the controller 18 (a first control circuit). The sensor (detection circuit) may be adapted to provide information to the controller for selectively applying the activation signal to effect the change in the shape and/or position of the reflective surface 12, para. [0023] and as shown in FIG. 2).

Regarding claim 16, Browne as set forth in claim 15 above further teaches the first detection circuit is further configured to acquire a turning direction of the vehicle; the first control circuit (18) is further configured to, in the case that the first detection circuit detects that the vehicle is turning (i.e., the mirror assembly 10 may include a sensor (not shown) (e.g., a first detection circuit) in operative communication with the controller 18 (a first control circuit). The sensor (detection circuit) may be adapted to provide information to the controller for selectively applying the activation signal to effect the change in the shape and/or position of the reflective surface 12, para. [0023])., control the driving mechanism of the rear-view mirror corresponding to the turning direction of the vehicle to drive the deformable region of the rear-view panel to deform towards the driving mechanism (i.e., the indication that the vehicle is turning left (or right) (from the sensor (first detection circuit)), para. [0023]), the reflective surface of the left (or right), side view mirror assembly may tilt outward (deform towards the driving mechanism) to provide the vehicle driver with a increased field of view. The actuator may comprise a piezoelectric material, EAP, IPMC, or the like, that is activated to tilt the reflective surface immediately upon the directional change indication, para. [0028], [0023] and as shown in FIG. 2).

Regarding claim 17, Browne as set forth in claim 15 above further teaches the first control circuit (18) is further configured to, in the case that the first detection circuit detects that the vehicle is turning (i.e., the mirror assembly 10 may include a sensor (not shown) (e.g., a first detection circuit) in operative communication with the controller 18 (a first control circuit). The sensor (detection circuit) may be adapted to provide information to the controller for selectively applying the activation signal to effect the change in the shape and/or position of the reflective surface 12, para. [0023])., control the driving mechanism to drive the deformable region of the rear-view panel to deform towards the driving mechanism at a predetermined angle or at an angle corresponding to a turning angle of the vehicle (i.e., the indication that the vehicle is turning left (or right) (from the sensor (first detection circuit)), para. [0023]), the reflective surface of the left (or right), side view mirror assembly may tilt outward (deform towards the driving mechanism) to provide the vehicle driver with a increased field of view. The actuator may comprise a piezoelectric material, EAP, IPMC, or the like, that is activated to tilt the reflective surface immediately upon the directional change indication, para. [0028], [0023] and as shown in FIG. 2).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and  are rejected under 35 U.S.C. 103 as being unpatentable over Browne in view of Uken et al. (US PUB 2016/0264054; herein after “Uken”).	
			
Regarding claim 2, Browne as set forth in claim 1 above further teaches the rear-view panel further comprises a flexible display layer, the flexible specular reflective layer is arranged between the flexible display layer and the flexible base substrate (i.e., mirror assemblies, as described herein, can be configured to optionally include temperature and/or compass display, among others, para. [0066]).
Browne failed explicit teaching of the flexible specular reflective layer is arranged between the flexible display layer and the flexible base substrate.
	However, in a related field of endeavor Uken teaches an electrochromic medium (display) disposed between the front and rear substrates and bounded by the perimeter seal (but optionally, the mirror reflector could be disposed at the rear surface of the rear substrate (see para. [0097); conductive films may be used in the FPC (flexible printed circuit), para. [0143]; a liquid crystal display (LCD) may be disposed at the rear of the (para. [0184]); the mirror head may include a display screen (such as a LCD/OLED screen) disposed behind the reflective element and/or the mirror head may include any other electronic or mechanical content (para. [0272], FIG. 69B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browne such that a flexible reflective layer may be disposed between a flexible display screen/layer and a flexible substrate as taught by Uken, for the purpose of having a rear-view mirror of a vehicle with a reflecting display screen with wide field of view to assist a driver to navigate the vehicle safely.

Regarding claim 3, Browne fails to teach the flexible display layer is a transparent layer, and the flexible specular reflective layer is configured to reflect an external image.
	However, in a related field of endeavor Uken teaches display screen may be operable to display video images, such as images captured by one or more cameras of the vehicle (e.g., reflect and display an external image captured by camera) (para. [0213]). Further, OLED cavity 670 is being transparent, as shown in FIG. 69B.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browne such that display an external image captured by camera displayed in a flexible display layer that is a transparent layer as taught by Uken, for the purpose of having a rear-view mirror of a vehicle with a reflecting display screen with wide field of view.

Regarding claim 4, Browne fails to teach the flexible display layer is configured to display an external image.
However, in a related field of endeavor Uken teaches display screen may be operable to display video images, such as images captured by one or more cameras of the vehicle (e.g., reflect and display an external image captured by camera) (para. [0213]). Further, OLED cavity 670 is being transparent, as shown in FIG. 69B.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browne such that display an external image captured by camera displayed in a flexible display layer that is a transparent layer as taught by Uken, for the purpose of having a rear-view mirror of a vehicle with a reflecting display screen with wide field of view.

Regarding claim 5, Browne as set forth in claim 1 above further teaches the rear-view panel further comprises a flexible display layer, and the flexible display layer is arranged between the flexible specular reflective layer and the flexible base substrate (i.e., mirror assemblies, as described herein, can be configured to optionally include temperature and/or compass display, among others, para. [0066]).
Browne failed explicit teaching of the flexible specular reflective layer is arranged between the flexible display layer and the flexible base substrate.
	However, in a related field of endeavor Uken teaches an electrochromic medium (display) disposed between the front and rear substrates and bounded by the perimeter seal (but optionally, the mirror reflector could be disposed at the rear surface of the rear (para. [0184]); the mirror head may include a display screen (such as a LCD/OLED screen) disposed behind the reflective element and/or the mirror head may include any other electronic or mechanical content (para. [0272], FIG. 69B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browne such that a flexible display layer/screen may be disposed between at the rear of a flexible reflective element and a flexible substrate as taught by Uken, for the purpose of having a rear-view mirror of a vehicle with a reflecting display screen with wide field of view to assist a driver to navigate the vehicle safely.

Regarding claim 6, Browne fails to teach the flexible specular reflective layer comprises a plurality of reflective units separated apart from each other, and the flexible display layer comprises a plurality of pixel units separated apart from each other; the reflective units of the flexible specular reflective layer shield the pixel units of the flexible display layer, to reflect an external image; or the pixel units of the flexible display layer are arranged at intervals between adjacent reflective units of the flexible specular reflective layer, to display an external image.
However, in a related field of endeavor Uken teaches the video display screen may comprise a multi-pixel liquid crystal module (LCM) or liquid crystal video display (para. [0215]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browne such that a multi-pixel light emitting diode (LED) video display may have a plurality of pixel units separated apart from each other and arranged alternately as taught by Uken, for the purpose of having a rear-view mirror of a vehicle with a reflecting display screen with wide field of view.

Claims 7 and  are rejected under 35 U.S.C. 103 as being unpatentable over Browne in view of Uken, and further in view of Abel et al. (US PUB 2003/0086192; herein after “Abel”).
Regarding claim 7, Browne fails to teach the rear-view panel further comprises a flexible display layer, and the flexible specular reflective layer is a pixel electrode layer of the flexible display layer.
However, in a related field of endeavor Uken teaches an electrochromic medium (display) disposed between the front and rear substrates and bounded by the perimeter seal (but optionally, the mirror reflector could be disposed at the rear surface of the rear substrate (see para. [0097); conductive films may be used in the FPC (flexible printed (para. [0184]); the mirror head may include a display screen (such as a LCD/OLED screen) disposed behind the reflective element and/or the mirror head may include any other electronic or mechanical content (para. [0272], FIG. 69B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browne such that a flexible reflective layer on a flexible display screen/layer as taught by Uken, for the purpose of having a rear-view mirror of a vehicle with a reflecting display screen with wide field of view to assist a driver to navigate the vehicle safely.
Further, in a related field of endeavor Abel teaches OLED displays can be applied to vehicle windows, vehicle mirrors, that such OLED displays are flexible and can adapt to the contour of the component in question (para. [0002]). FIG. 1 shows a reflection surface 1 with a 100% reflecting mirror layer 2, an insulator layer 11 with electrodes 3 and an OLED layer 4, electrodes 6 and a cover glass 5 on top (para. [0018]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Browne such that flexible OLED displays including reflective layer (a pixel electrode layer) can be applied to vehicle mirrors as taught by Abel, for the purpose of having a reflecting OLED display with wide field of view for rear-view mirror of a vehicle.
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 11, 2021